DETAILED ACTION
Claims 1-4 were filed with the Preliminary Amendment dated 03/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2020 and 08/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close”" in claim 1 (line 25) is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close the first portion of the passage must be to the port in order to meet the claim limitations.
With regard to claim 2, the phrase “check valve member inserted in the cylindrical hole of the check valve member (lines 8-9) renders the claim indefinite.  How is the check valve member inserted into itself?   Did Applicant intend to recite that the check valve member [is] inserted in the valve member, and not the check valve member?  For purposes of examination, the claim will be construed as such.
The term "close”" in claim 3 (line 6) and also in claim 4 (line 6) is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close the first portion of the passage must be to the port in order to meet the claim limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,016,903 (hereinafter “Akashi”).
With regard to claim 1, Akashi discloses a sequence valve-mounted cylinder device (Fig. 1; sequence because valves/components in sequence) comprising: a pressure fluid supply and discharge passage (see annotated Fig. 1) which communicatively connects an actuation chamber (2) provided in a housing (1) to a supply and discharge port (4; see annotated Fig. 1); and a sequence valve (5) attached to an attachment hole (inside of 8) provided at an intermediate portion (middle of passage; see annotated Fig. 1) of the supply and discharge passage, wherein the sequence valve (5+6) comprises: a tubular valve case (7) attached to the housing (1); a valve seat (6) provided in a cylindrical hole (at 3) of the valve case (7) or in the attachment hole (inside of 8); a valve member (5) hermetically inserted in the cylindrical hole (at 3) of the valve case (7) via a sealing member (see annotated Fig. 1) so as to be movable in an axial direction (moves left to right axially in Fig. 1), the valve member (5) being biased by a pressure-setting spring (17) toward the valve seat (6); and a check valve (10) provided in the valve member (5), the check valve (10) being configured not to allow pressure fluid to pass therethrough in a direction from the supply and discharge 
 

    PNG
    media_image1.png
    837
    1188
    media_image1.png
    Greyscale
 
With regard to claim 2, Akashi discloses that the cylindrical hole (at 3) of the valve case (7) and a cylindrical hole (at 3, D3) provided in the valve member (5) are arranged substantially concentrically with each other (see Fig. 1); and a check valve seat (11) of the check valve (10+11) is provided on an inner peripheral surface of the cylindrical hole (at 8) of the valve member (5), and a check valve member (10) inserted in the cylindrical hole (at 8) of the check valve member (as best understood, of the valve member 5) so as to be movable is biased by a valve-closing spring (18) toward the check valve seat (11) so that the check valve member (10) is contactable with the check valve seat (11).
With regard to claim 3 and claim 4, Akashi discloses an annular first fluid chamber (see annotated Fig. 1) provided between an inner peripheral surface of the . 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. No. 3,375,852 (“Milster”) discloses a valve with a check valve within the first valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753